FILED
                            NOT FOR PUBLICATION                              NOV 28 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10220

               Plaintiff - Appellee,              D.C. No. 1:12-cr-00029-RVM

  v.
                                                  MEMORANDUM*
DONGJUN LI,

               Defendant - Appellant.


                    Appeal from the United States District Court
                   for the District of the Northern Mariana Islands
                    Ramona V. Manglona, Chief Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       DongJun Li appeals from the district court’s judgment and challenges his

jury-trial conviction and sentence of 12 months and one day for preventing or

hampering removal, in violation of 8 U.S.C. § 1253(a)(1)(C). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Li’s counsel has filed a brief stating that there

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Li the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal as to Li’s

conviction. We, accordingly, affirm the conviction.

      Because Li has completed his custodial sentence and his term of supervised

release, his challenge to the sentence is moot. See United States v. Palomba, 182
F.3d 1121, 1123 (9th Cir. 1999). We, therefore, dismiss the appeal as to his

sentence.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    13-10220